Notice of Allowability
Claims 1-5, 8-12, 15-19, 21-25 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on February 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent No. 9,942,182 and 10,721,197 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Irlam et al. US Patent Publication No. 2006/0155808 teaches identifying, by a server, a user associated with messages (para. [0035] receives an e-mail, it look ups the addressee’s user profile); and identifying, by the server, an algorithm selected by the user requesting a spam detection service (para. [0034] select and configure value-added service (e.g. junk e-mail filtering…).  para. [0035] intermediate pre-processing service may apply user-selected junk e-mail filters).
	Goodman et al. US Patent Publication No. 2005/0015454 teaches identifying, by a server, a user-specific algorithm selected by a user (para. [0050] users 210 are generally the recipients of any incoming messages, including spam messages.  a plurality of spam filters 220.  para. [0052] spam filters 220 can be user-specific or personalized.  para. [0053] select one or more filters 220 based at least in part upon the particular user and/or upon the user’s selection).
Young et al. US Patent Publication No. 2016/0212012 teaches a cloud-based spam detection service that is provided by a virtual machine, wherein the virtual machine identifies a potential spam message by analyzing messages (para. [0052] anti-spam module 62 allows for the virtual service container 502 to act as a transparent proxy, which inspects each e-mail message that transits the virtual service container 502 for viruses and malicious code.  para. [0040] components 12, 502 of the system 500 may be executed as a virtual machines executing one or more service hubs. para. [0106] controller 12 and virtual service container… controller 12 may be executed at any suitable service hub 402 location or locations including, for example, one or more service hubs 402 at proprietary locations, services such GOOGLE CLOUD…, AMAZON WEB SERVICES, AMAZON EC2).
Wu US Patent Publication No. 2011/0004877 also discloses a virtual machine that provides a spam detection service (para. [0024] each of the virtual machines 130 executes one or more virtual machine applications 140… Virtual machine applications 140 can perform many types of additional functions… spam or e-mail filtering functions).
Kidd et al. US Patent Publication No. 2007/0208868 discloses identifying a filter associated with a user, wherein the filter provides a spam detection service (para. [0025] e-mail program 24, associated with each recipient 20 by which the recipients receive electronic communications.  message filter, such as a spam filter 26, may be associated with each e-mail program 24.  para. [0102] spam filter 26 associated with a particular registered recipient).
	Lee et al. US Patent Publication No. 2011/0289169 teaches receiving, by a server, a confirmation that a potential spam message is spam (para. [0047] spam confirmation request flag.  para. [0067] spam server 200… attaches a confirm flag… to ask the user to confirm as to whether or not the transmitted message is a spam message); and in response to the confirmation, updating, by the server, an algorithm (para. [0068] user performs spam report or release request.  adjust the level of the message, correct the spam filter, correct the internal management rule of the spam server 200.  para. [0128] spam-suspected message may be changed to be classified as spam-confirmed message).
Hart US Patent Publication No. 2002/0116463 teaches receiving, by a server, a confirmation that a potential spam message is spam (see fig. 3; para. [0037] enable a provide feedback to a central source.  para. [0039] voting upon the nature of the encapsulated e-mail message 26).
However, the prior art of record do not teach in whole or make obvious: identifying, by the server, a virtual machine that is associated with the user and is executed by the server; identifying, by the server, a user-specific algorithm selected by the user requesting a cloud-based spam detection service that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445